Citation Nr: 1514758	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a left knee disorder. 

4.  Entitlement to service connection for a low back disorder. 

5.  Entitlement to service connection for a joint disorder. 

6.  Entitlement to an initial compensable disability rating for residuals of a strain of the right third finger. 

7.  Entitlement to an initial compensable disability rating for residuals of a laceration of the right third finger. 

8.  Entitlement to a 10 percent disability rating prior to May 15, 2009 under 38 C.F.R. § 3.324 for multiple noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to March 1983. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2012, the Board remanded the case for further development.

At that time, the Board also remanded three additional issues-claims for pension, a total disability rating based on individual unemployability, and a rating in excess of 10 percent for service-connected lichen simplex chronicus dermatitis- for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued the SOC on these issues in October 2014.  The Veteran did not perfect his appeal with respect to those issues, thus the Board has no jurisdiction over them.

The Board's remand listed the first issue as entitlement to service connection for depression.  However, in light of the various diagnoses of record, the Board has recharacterized the Veteran's claim as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  A psychiatric disability was not present during the Veteran's active service or for several years thereafter and the most probative evidence indicates that the Veteran's post-service psychiatric disability is not causally related to his active service or any incident therein.

2.  Arthritis was not shown in service or for many years thereafter, and the most probative evidence of record indicates that the Veteran's current right knee condition is not related to service.

3.  Arthritis was not shown in service or for many years thereafter, and the most probative evidence of record indicates that the Veteran's current left knee condition is not related to service.

4.  Arthritis was not shown in service or for many years thereafter, and the most probative evidence of record indicates that the Veteran's current low back condition is not related to service.

5.  The Veteran does not currently have a joint disorder other than those of the knees, back, and right third finger.

6.  For the entire appeals period, the Veteran's right long finger disability was manifested by painful but otherwise non-compensable limitation of motion; ankylosis and a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension limited by more than 30 degrees, were not shown. 

7.  The scar of the right third finger is superficial, stable, has measured at most 3.5 cm. by 0.5 cm. and has not been manifested by pain on examination or limitation of function.  

8.  For the entire appeals period, the Veteran is in receipt of a compensable rating for service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for a joint disorder have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for an initial 10 percent rating, but no higher, for residual strain of the third finger of the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5229 (2014).

7.  The criteria for an initial compensable rating for laceration scar, third finger of right hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Codes 7800-7805 (2008).

8.  The criteria for a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period prior to May 15, 2009, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters dated in September 2007, June 2009, and July 2009 satisfied the duty to notify provisions.  The September 2007 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The case has subsequently been readjudicated, most recently in a September 2014 supplemental statement of the case.  

The appeals as to the initial rating claims arise from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

No further particularized notice is necessary.  Thus, VA's duty to notify has been met.

 The Veteran's service treatment records, VA medical treatment records, Social Security Administration records, and available private treatment records have been obtained.  VA examinations were conducted in January 2008, April 2011, and September 2014.  The examination reports, taken together, are adequate for adjudication and rating purposes.  The examiners reviewed the Veteran's subjective history and the claim file, and provided opinions and rationale based on the evidence.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection Claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); as such, 38 C.F.R. § 3.303(b) is potentially applicable as to continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In contrast, the issues of service connection for disabilities other than arthritis are not chronic conditions under 38 C.F.R. § 3.309(a), and will not be adjudicated using that theory of entitlement to service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology (for arthritis) or evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Psychiatric Disorder

The service treatment records do not show any complaints or findings of a psychiatric disorder.  On the report of medical history completed by the Veteran in March 1983, he denied any history of depression or excessive worry or nervous trouble of any sort.  The separation examination in March 1983 noted normal psychiatric examination.

In April 2000 the Veteran was evaluated when he sought help with heroin addiction.  He reported that he had never been diagnosed with depression, mania, or schizophrenia.  He reported no depressed mood.  The assessment was heroin dependence.

A June 2006 private mental health evaluation diagnosed major depressive disorder, severe, without psychotic features; and alcohol abuse.  A VA psychiatric admission record in August 2007 found depression not otherwise specified as well as heroin abuse.  

A VA psychiatric examination was conducted in September 2014.  The examiner diagnosed substance induced mood disorder (with onset in 1991) and opioid use disorder on maintenance therapy (onset in 2014).  The examiner noted that the Veteran began using heroin at the age of 30, approximately nine years after his separation from service.  The examiner noted that the Veteran was using two substances with known withdrawal effects to include anxiety, thus his current anxiety symptoms were secondary to substance abuse.  The examiner opined that it was not at all likely that the Veteran's current psychiatric disorders were incurred in or aggravated by his active service based on the absence of any identifiable inservice events associated with these diagnoses and the onset of symptoms long after discharge.  

The evidence fails to demonstrate the Veteran has an acquired psychiatric disorder that warrants service connection.  As reviewed above, the service treatment records are completely negative for any signs or complaints of psychiatric symptoms.  Significantly, the Veteran himself indicated on the report of medical history completed in 1983 that he did not have depression, excessive worry, or nervous trouble of any sort.  As they were made contemporaneous with the time of the Veteran's service, the Board finds that the service treatment records, coupled with the report of medical history from 1983, are probative evidence of record weighs against a continuity of symptomatology.

The Board additionally finds that the medical evidence is probative against a finding of service connection.  None of the psychiatric treatment providers of record have provided an etiological connection between any postservice noted acquired psychiatric disorders and his period of service.  In particular, the September 2014 VA opinion provides a reasoned medical opinion that weighs against the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In providing an opinion that the Veteran's current acquired psychiatric disabilities are less likely than not related to his period of honorable service, the examiner noted the onset of the psychiatric complaints years after service as well as the lack of any event in service associated with the current diagnoses.

Due to multiple possible etiologies, the origin of the Veteran's psychiatric condition cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's acquired psychiatric disorder(s) is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that any nexus opinion he might provide in this regard is not competent evidence and therefore is not probative.  

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Right Knee

The service treatment records do not show any complaints or findings of a right knee disorder.  The separation examination in March 1983 noted normal lower extremities examination.

In February 2008 a magnetic resonance imaging (MRI) showed degenerative changes as well as possible synovial cysts of the right knee.  

A VA examination was conducted in September 2014.  The examiner noted that the Veteran had degenerative joint disease of the right knee that had first been noted in 2007.  The Veteran noted his knee complaints began after service while doing contractor and landscaping work.  The examiner stated that the Veteran's knee disability less likely as not began during service as the first records documenting knee problems were more than 20 years after he left service.

There is no competent and probative medical or lay evidence that links the current right knee pathology, first noted decades after service, to any aspect of military service.  The only medical opinion of record, that of the September 2014 VA examiner, is against the claim, and the Veteran himself indicated that his knee complaints began after service.  Additionally, even though arthritis is a presumptively service-connectable chronic disease, the evidence does not show that the Veteran's arthritis of the right knee was manifest to a compensable degree within one year of service discharge.  Finally, given that right knee arthritis was not noted in service and that the Veteran's separation from service examination was normal, service connection is not warranted based on a continuity of symptomatology.

The preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for a right knee disability is not warranted.  See 38 U.S.C.A. § 5107(b).

Left Knee

The service treatment records do not show any complaints or findings of a left knee disorder.  The separation examination in March 1983 noted normal lower extremities examination.

In February 2008 a magnetic resonance imaging (MRI) showed degenerative changes as well as Baker's cyst of the left knee.  Left knee arthroscopy in October 2009 resulted in a diagnosis of left knee osteoarthritis.  A June 2010 MRI of the left knee showed moderate to severe degenerative joint disease; oblique tears of the posterior horns of both medial and lateral menisci; a lateral meniscal cyst; large joint effusion; and a large Baker's cyst.

In a September 2010 statement, the Veteran's treating physician noted that he had treated the Veteran since 2007 and that the Veteran suffered from left knee degenerative joint disease.  

A VA examination was conducted in September 2014.  The examiner noted that the Veteran had degenerative joint disease of the left knee that had first been noted in 2007.  The examiner noted a total left knee replacement in 2012.  The Veteran noted his knee complaints began after service while doing contractor and landscaping work.  The examiner stated that the Veteran's knee disability less likely as not began during service as the first records documenting knee problems were more than 20 years after he left service.

There is no competent and probative medical or lay evidence that links the current left knee pathology, first noted decades after service, to any aspect of military service.  The only medical opinion of record, that of the September 2014 VA examiner, is against the claim, and the Veteran himself indicated that his knee complaints began after service.  Additionally, even though arthritis is a presumptively service-connectable chronic disease, the evidence does not show that the Veteran's arthritis of the left knee was manifest to a compensable degree within one year of service discharge.  Finally, given that left knee arthritis was not noted in service and that the Veteran's separation from service examination was normal, service connection is not warranted based on a continuity of symptomatology.

The preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for a left knee disability is not warranted.  See 38 U.S.C.A. § 5107(b).

Low Back

The service treatment records do not show any complaints or findings of a low back disorder.  The Veteran denied recurrent back pain on his report of medical history in March 1983, and the separation examination in March 1983 noted normal spine examination.

In July 2007 the Veteran was seen with complaints of back pain.  He reported having developed back pain/spasm after he used a weed-wacker all day two weeks earlier.  

In October 2007 the Veteran again complained of low back pain.  He reported that this was from motor vehicle accidents in 1996 and 2004.  On a January 2008 physical therapy evaluation the Veteran reported that his back had been bothering him for "over 12 to 16" years," evidently from a motor vehicle accident in the early 1990s.  Computer tomography testing showed multilevel degenerative facet disease and minimal L4-L5 broad disc bulge without canal stenosis or neural foramina narrowing.

In a September 2010 statement, the Veteran's treating physician noted that he had treated the Veteran since 2007 and that the Veteran suffered from chronic low back pain secondary to degenerative disc disease and lumbar facet arthropathy.  

A VA examination was conducted in September 2014.  The examiner diagnosed degenerative joint disease/degenerative disc disease of the lumbar spine, and noted that this had first been diagnosed in 2007.  The examiner opined that it was less likely as not that the Veteran's back disorder had its onset in service as there were no complaints in service and the Veteran reported the problems began after service.

There is no competent and probative medical or lay evidence that links the current low back pathology, first noted decades after service, to any aspect of military service.  The only medical opinion of record, that of the September 2014 VA examiner, is against the claim, and the Veteran himself has indicated that his back complaints began following motor vehicle accidents in the 1990s and 2000s.  Additionally, even though arthritis is a presumptively service-connectable chronic disease, the evidence does not show that the Veteran's arthritis of the lumbar spine was manifest to a compensable degree within one year of service discharge.  Finally, given that lumbar spine arthritis was not noted in service and that the Veteran's separation from service examination was normal, service connection is not warranted based on a continuity of symptomatology.

The preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107(b).

Joint Disorder

The service treatment records do not show any complaints or findings related to a joint disability.  The separation examination noted normal musculoskeletal and upper and lower extremities examinations.  

The Veteran has not provided specific complaints related to joints, other than to report arthritis of the knees and back, which are addressed above.

On the September 2014 VA examination, the examiner specifically stated that there were no other joint disorders found on examination other than those specifically addressed, i.e., the back, knee, and right third finger disabilities.  

The record does not contain medical evidence of a diagnosed joint disability other than those of the knees, back, and right third finger, which are separate issues.

To the extent the Veteran describes pain of any other joint, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).

Although the Veteran is competent to report symptoms, a disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of evidence of a diagnosed joint disability, the preponderance of evidence is against service connection and service connection is not warranted.  38 U.S.C.A. § 5107(b).

Initial Ratings

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Residuals of Strain, Right Third Finger

The Veteran injured the third digit of his right hand in service in April 1982 when he got it caught between a desk he was moving and the wall.  He received sutures for a laceration of the finger.

Service connection is in effect for residuals of strain, right third finger, with a noncompensable rating assigned.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension limited by no more than 30 degrees warrants a 0 percent rating for the major or minor extremity.  A 10 percent rating is assigned for the major or minor extremity when there is limitation of motion of the index or long finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.

On VA examination in January 2008, the Veteran reported intermittent pain of his right long finger.  He reported that arthritis "had set in."  The Veteran also reported symptoms of decreased strength, decreased hand dexterity, limited motion, swelling, deformity, locking, weakness, and stiffness.  On examination, the right proximal interphalangeal joint (eight centimeters around) was larger than the one on the left (seven centimeters).  There was no gap between the thumb pad and the tips of fingers on attempted opposition of thumb to fingers.  There was no gap between the finger and proximal transverse crease of the hand on maximal flexion of the finger.  There was decreased strength in the right hand; the Veteran could close the right hand with pain in the third finger, which limited his ability to grip or twist.  There was full range of motion of the joints of the right long finger, with pain noted throughout the range of motion of the proximal interphalangeal joint.  X-rays showed no definite fracture or dislocation.  The examiner noted that the Veteran's right long finger disability would result in severe effects on his ability to do chores, shopping, recreation, and exercise, and would prevent sports.

On VA examination in April 2011, the Veteran reported that his right long finger disability had worsened since the last examination.  The examiner noted normal ranges of motion of the distal interphalangeal, proximal interphalangeal, and metacarpophalangeal joints.  There was no gap between the long finger and the proximal transverse crease of the hand on maximal flexion of the finger.  There was swelling of the right long finger at the metacarpophalangeal joint, and limited ability to grip with the right hand.  There was decreased dexterity due to decreased ability to twist due to pain in the right middle finger.  X-rays showed osteoarthritic changes in the first interphalangeal and first metacarpophalangeal joints.  

On VA examination in September 2014, the examiner reported that there was no limitation of motion or evidence of painful motion of any finger of the right hand.  The Veteran was able to perform three repetitions with no additional limitation of motion of any fingers post-test.  There was no gap between the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips.  There was no limitation of extension of the long finger post-test.  There was no functional loss or functional impairment of the finger and no tenderness or pain to palpation of the joints or soft tissues of the finger.  Hand grip strength was 5/5 (normal).  There was no ankylosis of the finger.  

The Board finds that, based on the January 2008 examination findings, and resolving reasonable doubt in favor of the Veteran, the Veteran was shown to have painful but otherwise non-compensable limitation of motion of the right middle finger.  He also appeared to exhibit some degree of functional loss with overall decreased hand strength and dexterity.  Accordingly, it is appropriate to assign a 10 percent rating for painful but noncompensable limitation of motion of the right long finger.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Codes 5010, 5229; Deluca, 8 Vet. App. 202 (1995).  The Board finds that a rating in excess of 10 percent is not warranted, as a compensable level of limitation of motion of the long finger has not been shown; ankylosis has not been shown; and a level of functional loss compatible with ankylosis or amputation the finger without metacarpal resection at proximal interphalangeal joint or proximal thereto has not been shown.  (Notably, ankylosis and the aforementioned amputation, if either was present, would warrant a 10 percent rating).  38 C.F.R. § 4.71a, Codes 5154, 5226, 5229; Deluca, 8 Vet. App. 202 (1995).  

Residuals of Laceration, Right Third Finger

The Veteran also claims entitlement to an initial compensable rating for his residual laceration scar of the right third finger.  

The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in April 2007, the 2008 amendments are not applicable in this appeal.  Id. 

On VA examination in January 2008, there was a three centimeter by 0.1 centimeter scar on the palmar surface of the right third finger between the proximal interphalangeal and distal interphalangeal joints; a 0.5 by 0.5 centimeter scar on the palmar surface at the proximal interphalangeal joint; and a 0.5 by 0.5 centimeter scar at the distal interphalangeal joint.  The scars were adherent to underlying tissue.  Each of the scars was nontender, resulted in no limitation of motion, loss of function, underlying soft tissue damage, or skin ulceration or breakdown.  

On VA examination in April 2011, the examiner noted a three centimeter by 0.5 centimeter superficial nonpainful scar on the palmar surface of the right middle finger.  There was no skin breakdown, no inflammation, no edema, no keloid formation, and no disabling effects.

On VA examination in September 2014, the examiner noted a 3.5 centimeter linear scar near the proximal interphalangeal joint of the right middle finger.  The scar was not painful or unstable.  The scar caused no limitation of function.  The total area of the scar was less than 39 square centimeters.

The Veteran's scar is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7805.  As discussed above, the revised criteria for rating scars are not for application in this case.  

Under Diagnostic Code 7805, all other scars are to be rated on the basis of limitation of motion.  38 C.F.R. § 4.118 (2008).  As the record is absent any lay or medical evidence that the scar limits the function of the right hand or finger, a compensable rating is not warranted under Diagnostic Code 7805.

The Board has also considered whether a compensable rating is warranted under other applicable diagnostic codes.

Diagnostic Code 7801 is not applicable because the Veteran's scar is not deep and does not cause limitation of motion.  Diagnostic Code 7802 is not applicable because the Veteran's scar does not cover at least 144 square inches (929 sq. cm.).  Diagnostic Code 7803 is not applicable because the Veteran's scar is not unstable.  Moreover, the record is absent any evidence of frequent loss of covering of skin over the scar.  

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for superficial scars that are painful on examination.   See 38 C.F.R. § 4.118 (2008) (emphasis added).  All of the medical examinations show that the scar was not painful on examination.  As the diagnostic code explicitly requires pain on examination, the criteria for an initial compensable rating are not met, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Ratings

Consideration has been given regarding whether the schedular ratings are inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for any of the disabilities.  The Veteran's service-connected residuals of strain of the right third finger are manifested by painful motion.  This symptom is the basis for the 10 percent rating assigned.  The disability level and symptoms are explicitly contemplated by the rating schedule for the hand and fingers.

The Veteran's service-connected finger laceration scar measures 3.5 cm. by 0.5 cm and is non-painful on examination, which the rating criteria for scars reasonably describe.  

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. 

The Board's previous remand noted that the 10 percent rating for the Veteran's service connected lichens simplex dermatitis was effective from May 15, 2009, but that his original claim, including to entitlement to a 10 percent rating under Section 3.324, goes back to April 2007.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993). 

In light of the Board's award above of a 10 percent initial rating for residuals of strain or right third finger, the award of which is effective from the original date of claim in April 2007, the issue of the issue of entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period prior to May 15, 2009 is moot.  See Butts, 5 Vet. App. at 541. 

Consequently, as a compensable rating under 38 C.F.R. § 3.324 requires that the Veteran not be in receipt of a compensable rating for any service-connected disorder, the claim for entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities for the period prior to May 15, 2009, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for an acquired psychiatric disorder is denied. 

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied. 

Service connection for a low back disorder is denied. 

Service connection for a joint disorder is denied. 

An initial 10 percent disability rating, but no higher, for residuals of a strain of the right third finger, is granted. 

An initial compensable disability rating for residuals of a laceration of the right third finger is denied. 

A 10 percent disability rating prior to May 15, 2009 under 38 C.F.R. § 3.324 for multiple noncompensable service-connected disabilities is denied.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


